DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-2 and 6-7 are objected to because of the following informalities: 

In claim 1, the phrase “between the first bending part and the second bending part” on lines 11-12, appears to be a typographical error, and should be changed to -- between the first mounting part and the second mounting part --.

In claim 2, the phrase “the bending parts” on lines 1-2, should be changed to – the bent part --. 

In claim 6, the phrase “wherein:” on line 1, should be changed to – further comprising: --. 

In claim 7, the phrases: 
“wherein the second mounting part includes: 
second up-down mounting parts bent and extending from an upper end portion and a lower end portion of the first mounting part; and 
left-right mounting parts bent and extending from side end portions of the first mounting part, 
wherein the light source controller includes: 
a first light source controller mounted on the second up-down mounting part and being electrically connected to the light source device; and 
a second light source controller mounted on the second left-right mounting part” 
on lines 1-9, should be changed to:

– wherein the plurality of second mounting parts include: 
up-down mounting parts bent and extending from an upper end portion and a lower end portion of the first mounting part; and 
left-right mounting parts bent and extending from side end portions of the first mounting part, 
wherein the plurality of light source controllers include: 
a first light source controller mounted on the up-down mounting parts and being electrically connected to the light source device; and 
a second light source controller mounted on the left-right mounting parts” --. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the phrase “wherein the board device further includes: a bending device formed at a portion” on lines, is unclear because:
The phrase implies the bending device is a separate component of the invention, and the bending device performs the action of bending the board device. However, according to the claim, and the disclosure alike, the bending device is part of the board device. Additionally, the provided figures also point to the bending device as a static portion of the board device that is bent, or was previously bent. 
Therefore, in light of the discussion above, the Examiner has interpreted the phrase above to mean -- wherein the board device further includes: a bent part formed at a portion --

Claims 2-12 are rejected as they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al (US 20120182753 A1, hereinafter, “Otsubo”).

Regarding claim 1, Otsubo teaches a lamp (illumination device 30, see figures 5a-5c, and figures 1-4 and 6a-6b to show common elements and features to all embodiments) for a vehicle (see ¶ 17) comprising: 
a board device (metal base FPC 31, see fig 5b) including a first mounting part (see horizontal part of 31, not labeled but clearly seen in fig 5b) and a second mounting part (see right vertical part of 31, not labeled but clearly seen in fig 5b) bent and extending from the first mounting part (horizontal part of 31); 
a light source device (light emitting element 6, see fig 5b) mounted on the first mounting part (horizontal part of 31); and 
a light source controller (lighting control circuit 7, see fig 5b) mounted on the second mounting part (right vertical part of 31) and being electrically connected to the light source device (6) to control (see ¶ 41) a current flowing through the plurality of light sources (6), 
wherein the board device (31) further includes: 
a bending device (metal base 12, see fig 2a) formed at a portion (see right bent part of 31, not labeled but clearly seen in fig 5b) at which the first mounting part (horizontal part of 31) and the second mounting part (right vertical part of 31) meet each other (as seen in fig 5b), and being bent (as seen in fig 5b) such that a specific angle (see angle formed between horizontal and vertical parts of 31, not labeled but evident from fig 5b) is formed between the first bending part (horizontal part of 31) and the second bending part (right vertical part of 31).

Although Otsubo teaches the device has at least one light emitting element (see ¶ 9)
Otsubo does not explicitly teach the light source including a plurality of light sources.
However, in an alternative embodiment of figure 6a, Otsubo teaches the light source (6) including a plurality of light sources (see plurality of LEDs 6 in fig 6a).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the plurality of light sources as taught by the alternative embodiment of Otsubo into the teachings of the current embodiment, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to further enhance illumination, and thus the amount of light emitted by the device.

Regarding claim 2, Otsubo teaches wherein the first mounting part (horizontal part of 31), the second mounting part (right vertical part of 31), and the bending parts (right bent part of 31) are integrally formed (evident from figure 5b).

Regarding claim 8, Otsubo teaches wherein the first mounting part (horizontal part of 31) includes a metal material (copper foil pattern 9, better seen in fig 3c).

Regarding claim 10, Otsubo teaches wherein the second mounting part (right vertical part of 31) includes a metal material (copper foil pattern 9, better seen in fig 3c).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Tanabe et al (EP 1322139 A1, hereinafter, “Tanabe”).

Regarding claims 3-4, Otsubo teaches wherein the board device (31) further includes: 
a connection circuit pattern (copper foil pattern 9, better seen in fig 3c) in the bending device (see right bent part of 31) and provided to electrically connect the light source device (6) to the light source controller (7).
Otsubo does not explicitly teach the light source device comprising a plurality of light sources, and a plurality of control devices provided in the light source controller; and
wherein: the plurality of light sources are connected to each other in series, and the plurality of control devices are connected to the plurality of light sources in parallel, respectively, to bypass currents flowing through the plurality of light sources.
Tanabe teaches a lamp (lighting emitting diode unit 10, see figure 4) for a vehicle (since 10 is an LED head lamp apparatus for vehicle) having a  light source device (plurality of light emitting diodes 9) and a light source controller (alternate circuits 20).
the light source device (light emitting diode unit 10) comprising a plurality of light sources (plurality of light emitting diodes 9), and a plurality of control devices (see plurality of 20s) provided in the light source controller (alternate circuit 20); and 
wherein: the plurality of light sources (9s) are connected to each other in series (as seen in fig 4), and the plurality of control devices (20s) are connected to the plurality of light sources (9s) in parallel (as seen in fig 4), respectively, to bypass currents flowing through the plurality of light sources (9s).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the circuit arrangement as taught by Tanabe into the teachings of Otsubo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification because shunt regulators and transistors are used for disconnecting and connecting circuits for forming an alternate path for current, and thus provide individual control over the light sources.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Blum et al (EP 3163979 B1, hereinafter, “Blum”).

Regarding claim 5, Otsubo does not explicitly teach, further comprising: a shielding cover mounted on the second mounting part to cover the light source controller and being adapted to shield an electromagnetic wave.
Blum teaches a lamp (lighting device 101, see figures 1-2) for a vehicle (since 101 is a motor vehicle headlamp) having a board device (series circuit 14, see fig 2) with a light source device (semiconductor light source 12, see fig 2) and a light source controller (linear regulator 2, see fig 2); 
a shielding cover (electrically conductive material, in particular metal, preferably aluminum die-cast in control device housing 108) mounted on the second mounting part (lower part of 14, see fig 2) to cover the light source controller (2) and being adapted to shield an electromagnetic wave (see page 3, ¶ 6).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the EMI shield as taught by Blum into the teachings of Otsubo in order to guard the device against incoming or outgoing emissions of electromagnetic frequencies. One of ordinary skill would have been motivated to make this modification to maintain the energy efficiency and long-lasting operation of the LEDs by the known utilization of driver frequencies.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Rodinger et al (US 20140292192 A1, hereinafter, “Rodinger”).

Regarding claims 6-7, Otsubo teaches, wherein: 
a plurality of bending devices (see left and right bent portion s of 31, better seen in fig 5b) are provided at an edge (left and right edges of horizontal part of 31) of the first mounting part (horizontal part of 31), a plurality of second mounting parts (see left and right vertical parts of 31) are provided to correspond to the plurality of bending devices (left and right bent portions of 31), but 
Otsubo does not explicitly teach a plurality of light source controllers are provided corresponding to the plurality of second mounting parts such that a plurality of control devices are distributed and mounted in the plurality of second mounting parts.
Rodinger teaches a lamp (LED light, see figure 11) having a light source controller (se plurality of Cs, in annotated figure 11 below, including fuse 1115, mosfets 1125 and 1130, capacitors 1110, inductor 1120, IC 1022 and sensor 1135) and a light source device (see plurality of LEDs 110);
a plurality of light source controllers (Cs) are provided corresponding to the plurality of second mounting parts (see A, B,C, D and E in annotated figure below) such that a plurality of control devices (Cs) are distributed and mounted in the plurality of second mounting parts (see SMP, in annotated figure below).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate plurality of light source controllers on the second mounting parts as taught by Rodniger into the teachings of Otsubo in order to provide a board device with a larger surface area that permits heat to dissipate from inside the shape through the board device. One of ordinary skill in the art would have been motivated to make this modification because excessive heat is detrimental to LEDs.
Figure 11 of Rodinger with Examiners annotations has been reproduced below:

    PNG
    media_image1.png
    627
    1058
    media_image1.png
    Greyscale

Regarding claim 7, Otsubo does not explicitly teach wherein the second mounting part includes: 
second up-down mounting parts bent and extending from an upper end portion and a lower end portion of the first mounting part; and left-right mounting parts bent and extending from side end portions of the first mounting part, wherein the light source controller includes: 
a first light source controller mounted on the second up-down mounting part and being electrically connected to the light source device; and a second light source controller mounted on the second left-right mounting part and being electrically connected to the light source device.
Rodinger teaches wherein the second mounting part (SMP) includes: 
mounting parts (A) bent and extending from an end portions (see end portions of FMP) of the first mounting part (FMP); and 
other mounting parts (C) bent and extending from side portions (see side portions of SMP) of the first mounting part (FMP), 
wherein the light source controller (Cs) includes: 
a first light source controller (Cs in A) mounted on the mounting part (A) and being electrically connected to the light source device (110s); and 
a second light source controller (CS in C) mounted on the other mounting part (B) and being electrically connected to the light source device (110s).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate plurality of light source controllers on the second mounting parts as taught by Rodniger into the teachings of Otsubo in order to provide a board device which permits heat to dissipate from inside the shape through the board device. One of ordinary skill in the art would have been motivated to make this modification because excessive heat is detrimental to LEDs.

Otsubo as modified by Rodinger does not explicitly teach the mounting parts are second up-down mounting parts bent and extending from an upper end portion and a lower end portion of the first mounting part; and The other mounting parts are left-right mounting parts bent and extending from side end portions of the first mounting part.
Rodinger teaches in another embodiment of figure 8ss (see annotated figure 8ss below), the mounting parts (see U-D in annotated figure below) are second up-down mounting parts (as seen in figure 11 below) bent and extending from an upper end portion (see upper end portion of SMP) and a lower end portion (see lower end portion of SMP) of the first mounting part (SMP); and The other mounting parts (L-R in annotated figure below) are left-right mounting parts (as seen in figure 11 below) bent and extending from side end portions (see side end portions of SMP) of the first mounting part (SMP).
It would have been an obvious matter of design choice to incorporate the second mounting parts of Rodinger into the teachings of Otsubo, since the applicant has not disclosed that having a specific number of second mounting parts solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with up-down and left-right mounting parts. In this case, selecting a given number of second mounting parts would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as enhancing omnidirectional lighting.
Figure 8ss of Rodinger with Examiners annotations has been reproduced below:

    PNG
    media_image2.png
    392
    582
    media_image2.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Froehlich et al (US 20100270923 A1, hereinafter, “Froehlich”).

Regarding claim 9, Otsubo teaches wherein the second mounting part includes a glass fiber material.
Froehlich teaches a lamp (lighting device, see figures 3-4) for a vehicle (see ¶ 38) having a board device (printed circuit board 20); 
wherein the second mounting part (horizontal portion of layer 62)  includes a glass fiber material (resin with glass fibers, 61’, see ¶ 14).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the glass fiber material as taught by Froehlich into the teachings of Otsubo in order to increase the flexibility of the printed circuit board. One of ordinary skill would have been motivated to make this modification so that the printed circuit board can be bent along the glass fiber material to form a bending edge.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Brandes et al (CN 103052838 A, hereinafter, “Brandes”).

Regarding claims 11-12, Otsubo teaches further comprising: 
a heat sink device (thermal conductive insulating film 14, see fig 2a) adapted to make contact with the first mounting part (horizontal part of 31) and the second mounting part (vertical part of 31) and to receive heat from the first mounting part (horizontal part of 31) and the second mounting part (vertical part of 31); but 
Otsubo does not explicitly teach a cooling fan mounted at one side of the heat sink device to form a flow of air and to cool the heat sink device; and
wherein the cooling fan is mounted on a surface of the heat sink device facing a direction opposite to a direction of the first mounting part.
Brandes teaches a lamp (bulb 10, see figure 3) having a light source device (LEDs 146) on a first mounting part (see surface holding 146s);
a cooling fan (fluid circulation element 150, see fig 3) mounted at one side of the heat sink device (supporting column 120, see fig 3) to form a flow of air and to cool the heat sink device (120).
wherein the cooling fan (150) is mounted on a surface (inner surface of 120) of the heat sink device (120) facing a direction opposite (facing downwards the surface holding LEDs 146) to a direction of the first mounting part (surface holding LEDs 146).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cooling fan as taught by Tanabe into the teachings of Otsubo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification because fans allow for enhanced heat exchange with the environment, and thus reducing the working temperatures of the LEDs, further expanding their service life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Carrol et al. (US 20090302730 A1) discloses a lamp having a flexible board device that is folded and includes at least a first and second mounting parts, where the first mounting parts has a light source device and the second mounting part has a light source controller. The invention allows the lamp to be assembled to the light bulb-like structure by a manufacturer, or promotes final construction by an end user.

Lee et al. (US 20180156407 A1) discloses a lamp having a flexible board device for a vehicle, and including bent portions and mounting parts of the light sources and the controllers. Light emitting devices and the driver component module are provided in an upper portion and a lower part of the thermally conductive substrate, so that degrees of space freedom of a shelf can be improved, reliability and thin shaping of a junction in a bending structure of the thermally conductive substrate can be improved and space restriction can be overcame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875